Exhibit 10.2

MASTER SERVICES AGREEMENT

This Master Services Agreement (this “Agreement”) is made and entered into to be
effective the 13th day of June, 2012 (the “Effective Date”), by and between
(i) TransAtlantic Petroleum Ltd., a Bermuda corporation with its registered
office at Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda
(hereinafter referred to as “Company”), and (ii) Viking Petrol Sahasi Hizmetleri
A.S., a Turkish joint stock company, commonly referred to as Viking Oilfield
Services, with an address of Nispetiye Cad. Akmerkez B Blok K:5
Etiler-Besiktas/IST ( “Contractor”). Company and Contractor may sometimes
individually be referred to as a “Party” and collectively as the “Parties.”

WHEREAS, Company is engaged in the production of oil and gas and in the course
of such operations regularly and customarily enters into contracts for the
performance of services relating thereto;

WHEREAS, Contractor is in the business of performing services for the oil and
gas industry; and

WHEREAS, from time to time, Company desires to contract with Contractor on a
preferred basis for the performance of work or the provision of services of the
type listed on Exhibit A hereto (the “Services”), which may include the
furnishing, sale, lease or rental of labor, equipment, vehicles, tools,
instruments, materials, supplies, goods, machinery or other products
(collectively, the “Materials”), and Contractor desires to provide such Services
to Company, in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements and obligations set out below and to be performed, the Parties
mutually agree as follows:

SECTION 1

DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
respective meanings given to them in this Section 1:

1.1 “Affiliate” or “Affiliates” of a company shall mean a current or future
Person directly or indirectly Controlling, Controlled by, or under common
Control with such company. “Control” for this purpose shall, in the case of a
corporation with outstanding voting stock, require the direct or indirect
ownership of or power to vote with respect to outstanding shares of a
corporation’s capital stock constituting fifty percent (50%) or more of the
votes of any class of such corporation’s outstanding voting stock, and with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of such person’s
management or policies.

1.2 “Change Order” shall have the meaning set forth in Section 2.3 of this
Agreement.



--------------------------------------------------------------------------------

1.3 “Claims” shall mean all claims, demands, causes of action, liabilities,
damages, judgments, fines, penalties, awards, losses, costs, expenses
(including, without limitation, attorneys’ fees and costs of litigation) of any
kind or character arising out of, or related to, the performance of or subject
matter of this Agreement.

1.4 “Company” shall have the meaning set forth in the preamble of this
Agreement.

1.5 “Company Confidential Information” shall have the meaning set forth in
Section 8.1(a) of this Agreement.

1.6 “Company Group” shall mean the following Persons individually and
collectively: Company and its Affiliates, its and their contractors,
co-venturers, co-owners, co-lessees, co-working interest owners, joint
venturers, partners and all of their respective Affiliates, and the officers,
directors, shareholders, employees, agents and representatives of all those
entities. Company Group does not include any Person who is a member of
Contractor Group.

1.7 “Company Representative” shall mean any Company employee or representative
who requests or authorizes Work to be performed hereunder unless the Company has
provided Contractor with written notice that such employee or representative
does not have authority to authorize Work.

1.8 “Contract Area” shall mean following countries (or any countries successor
thereto): India, Pakistan, Turkmenistan, United Arab Emirates, Yemen, Oman,
Qatar, Bahrain, Kuwait, Iraq, Saudi Arabia, Turkey, Syria, Lebanon, Palestine,
Jordan, Somalia, Ethiopia, Sudan, Egypt, Libya, Algeria, Tunisia, Morocco,
Lithuania, Latvia, Estonia, Russia, Poland, Romania, Ukraine, Hungary, Bulgaria,
Albania and Moldova.

1.9 “Contractor” shall have the meaning set forth in the preamble of this
Agreement.

1.10 “Contractor Group” shall mean the following Persons individually and
collectively: Contractor and its Affiliates and the officers, directors,
shareholders, employees, agents and representatives of all of those entities.
Contractor Group does not include any Person who is a member of Company Group.

1.11 “Cuttings” shall have the meaning set forth in Section 9.7 of this
Agreement.

1.12 “Drilling Contract” shall have the meaning set forth in Section 2.1 of this
Agreement.

1.13 “Drilling Services” shall mean any and all Services set forth in a Drilling
Contract.

1.14 “Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

1.15 “Event of Default” shall have the meaning set forth in Section 14.2(a) of
this Agreement.



--------------------------------------------------------------------------------

1.16 “Force Majeure Event” shall mean any event beyond the reasonable control of
the Party claiming to be affected thereby including without limitation acts of
God, storm, war, fire, flood, earthquake, nation or industry wide strikes, acts
of the public enemy, terrorism, insurrections, riots or rules or regulations of
any governmental authority asserting jurisdiction or control, compliance with
which prevents the continuance of the Work. Notwithstanding the foregoing, a
Force Majeure Event shall not include (i) events contributed to by the gross
negligence or intentional misconduct on the part of the Party claiming the Force
Majeure Event or effects that could have been avoided or mitigated by the
exercise of reasonable care on the part of the Party claiming such Force Majeure
Event, (ii) the inability of either Party to secure funds or (iii) the mere
shortage of labor or equipment unless caused by events or circumstances that are
themselves Force Majeure Events, including as a result of Contractor’s movement
of Material as may be permitted pursuant to Section 3.

1.17 “Lost or Damaged Equipment” shall have the meaning set forth in Section 9.4
of this Agreement.

1.18 “Materials” shall have the meaning set out in the recitals to this
Agreement.

1.19 “Most Favored Terms” shall mean, with respect to a particular Service or
Material as of the date of determination, terms (including pricing) that are at
least as favorable to Company (taking into account, among other things,
customary preferential rates, discounts, delivery methods and support services)
as those offered by Contractor to other customers for products or services
identical or substantially similar to (including taking into account all of the
terms, details and scope of such products and services offered to other
customers), and in the same geographic region as, such Service or Material.

1.20 “Party” or “Parties” shall have the meaning set out in the preamble to this
Agreement.

1.21 “Person” or “Persons” shall include any natural person(s) as well as any
legal entity including without limitation either Party or any member of Company
Group or Contractor Group.

1.22 “Price Book” shall mean the Price Book attached hereto as Exhibit B, as the
same may be updated, revised or amended from time to time in accordance with the
terms of this Agreement.

1.23 “Price Book Terms” shall mean, with respect to a particular Service or
Material as of the date of determination, the terms (including price, less
applicable discount) reflected for such Service or Material in the Price Book.

1.24 “Services” shall have the meaning set out in the recitals to this
Agreement.

1.25 “Subcontractor” or “Subcontractors” when used in connection with Contractor
shall include any subcontractor of any tier hired (directly or indirectly) by
Contractor to perform any services or furnish any materials or equipment forming
a part of the Services or Materials, including such service or materials
furnished at, on, or adjacent to, or in transit to or from, a Work Site,
provided such services or materials or equipment are part of the Work to be
performed by Contractor.



--------------------------------------------------------------------------------

1.26 “Taxes” shall mean all applicable taxes, including all ad valorem, income
or net worth, property, occupation, payroll, employment, first use, gross
receipts, privilege, sales, use, consumption, excise and other governmental
charges, duties, tariffs, levies, licenses, fees, permits and assessments.

1.27 “Term” shall have the meaning set forth in Section 3 of this Agreement.

1.28 “Third Party” or “Third Parties” shall mean any Persons not included in
Company Group or Contractor Group.

1.29 “Work” shall mean the Services furnished by Contractor to Company, and/or
the furnishing of Materials to Company by Contractor, pursuant to this
Agreement.

1.30 “Work Order” shall have the meaning set forth in Section 2.2(a) of this
Agreement.

1.31 “Work Site(s)” shall mean the production facilities, well site(s) or other
location(s) where Company requests Contractor to perform Work, and shall
include, if applicable, without limitation, the facilities or location(s) of
Contractor or its Subcontractors or the facilities or location(s) of Company or
any other contractor of Company.

SECTION 2

SCOPE OF WORK

2.1 Drilling Services.

(a) At any time and from time to time during the Term, when Company desires that
Drilling Services be performed in the Contract Area, a Company Representative
shall give Contractor or an Affiliate of Contractor a request for Drilling
Services, whether orally or in writing. Contractor may accept any such work
subject to the availability of its equipment and personnel. Notwithstanding
anything in this Agreement to the contrary, all Drilling Services by Contractor
for Company shall be performed pursuant to the I.A.D.C. Drilling Bid Proposal
and International Daywork Drilling Contract — Land, a form of which is attached
hereto as Exhibit C, with such changes thereto as mutually agreeable by the
Parties (a “Drilling Contract”). Upon execution of a Drilling Contract by
Company and Contractor, Contractor shall thereafter commence performance of the
Drilling Services in accordance with the terms and conditions thereof. The terms
and provisions of a Drilling Contract shall supersede, and prevail and control
over, the terms of this Agreement with respect to the Drilling Services
performed thereunder.

(b) In the event Contractor commences Drilling Services for Company prior to or
without entering into a Drilling Contract, the terms of the form Drilling
Contract attached hereto as Exhibit C shall govern the relationship between the
Parties for such Drilling Services. Furthermore, all drilling contracts between
the Parties existing as of the Effective Date shall supersede, and prevail and
control over, the terms of this Agreement.



--------------------------------------------------------------------------------

2.2 Other Work.

(a) At any time and from time to time during the Term, when Company desires Work
(other than Drilling Services) to be performed in the Contract Area, a Company
Representative shall give Contractor or an Affiliate of Contractor a request for
such Work. The request may be oral or in the form of a quote, work request,
purchase order, letter, signed field ticket, memorandum, fax or other document
that is accepted, orally or in writing, by Company and Contractor (collectively,
a “Work Order”). The Work Order will include (i) a description of the Services
or Material to be provided, (ii) specifications, drawings and requirements, as
applicable, (iii) a schedule for delivery, installation and completion of the
Work, as applicable, (iv) consideration to be paid to Contractor and basis for
payment and (v) and other terms and conditions specific to the subject Services
or Material. The Contractor may accept such Work Orders subject to the
availability of its equipment and personnel.

(b) If and when there is an agreement between Company and Contractor regarding
the specific terms of the Work Order, Contractor shall thereafter commence the
performance of the Work in accordance with the terms and conditions of the Work
Order and this Agreement. Commencement of the Work by Contractor shall be deemed
to be an acceptance of the terms and conditions of the Work Order and this
Agreement. With respect to a Work Order for the purchase of Materials, (i) if
such Work Order is construed as an offer, it expressly limits acceptance by
Contractor to the terms of the Work Order and this Agreement, and (ii) if such
Work Order is construed as an acceptance of an offer, it is expressly
conditioned on Contractor’s agreement to any additional or different terms
contained herein.

(c) Unless otherwise agreed in a Work Order, Contractor shall provide all
Services, including, without limitation, all maintenance, supervision and
engineering support, and all Materials, including, without limitation, all
supplies, parts, tools, instruments, vehicles and facilities needed to perform
the Work safely and in a good and workmanlike manner and in full compliance with
all applicable laws, regulations and standards.

2.3 Change Order. From time to time a Company Representative may, with
Contractor’s prior acknowledgment, clarify, modify, expand or reduce the Work
pursuant to a written change order (a “Change Order”). Contractor shall comply
with all directions in such Change Orders, provided that, without Contractor’s
prior written consent, Contractor shall not be required to perform Work that is
beyond the general scope of Work described in the Work Order or Drilling
Contract, as applicable. Contractor reserves the right to charge Company for
additional labor and expense in connection with a Change Order.

2.4 Price Book Terms. At the request of either Party after the first four
(4) months of the Term, but not less than annually, the Parties shall meet to
review the prices set forth in the Price Book and any applicable discounts and
make appropriate adjustments to the same. Revised versions of the Price Book
shall be delivered by Contractor to Company within ten (10) working days of the
meeting and shall be effective upon receipt.



--------------------------------------------------------------------------------

2.5 Most Favored Terms.

(a) Upon the request of Company, Contractor shall provide to Company with such
information as Company may reasonably request in order to confirm the Most
Favored Terms; provided, that (i) Contractor may require that Company enter into
a confidentiality agreement, in a form reasonably satisfactory to Contractor, as
a condition to providing such information; (ii) Contractor shall not be required
to provide any information to the extent Contractor is restricted from doing so
by any applicable law or any confidentiality obligations to Third Parties; and
(iii) the information provided shall be limited to only that information that is
necessary to determine Most Favored Terms.

(b) Company agrees that Contractor’s pricing under the Most Favored Terms (i) is
based on the scope of Work and (ii) will be based on pricing that takes into
account the kind and amount of work provided by Contractor to its Third Party
customers. At any time during the Term, with respect to Work provided by
Contractor to Company on the Most Favored Terms, if Contractor enters into any
agreement with any Third Party customer that provides for benefits or terms more
favorable than those contained in this Agreement for similar services, under
similar contract terms and using similar equipment, this Agreement shall be
deemed to be modified to provide Company with such more favorable benefits and
terms.

2.6 Preferred Contractor. For any Work that the Company subjects to a
competitive bid, Company shall give Contractor (or an Affiliate of Contractor)
the right to bid for any such Work, and for any Work not subjected to a
competitive bid, Contractor (or an Affiliate of Contractor) shall be given the
first right to quote for any such Work. At any time, Company shall be free to
acquire competitive bids from competing service providers, including
Contractor(or an Affiliate of Contractor), for Work. In the absence of a formal
tender, all bidding standards shall be comparable to Contractor’s customary
bidding standards, with such bidding process clearly identifying the health,
safety, security, and environmental services to be provided, equipment and
manpower standards and terms. If a Third Party bid for Work, which satisfied the
bidding standards, is lower than the bid offered by Contractor for such Work,
Contractor shall have the right to perform such Work at a discounted price equal
to ninety-nine percent (99%) of the price of such lower bid, and such discounted
price shall presumptively establish the price applicable to that Service or
Material, if lower than the pricing under the Pricing Book Terms, including any
agreed upon discounts. If Contractor does not exercise its right to perform the
Work at a price equal to ninety-nine percent (99%) of the lowest bid for
economic reasons and not for reasons of equipment or personnel availability,
then Company shall be free to utilize Third Party service providers for such
Work and for the duration of performance under the applicable Work Order or
Drilling Contract, as applicable. Contractor shall have the right to audit
Company’s books and records, subject to prior notice by Contractor to Company
and conducted during Company’s normal working hours, to confirm compliance with
this Section 2.6.



--------------------------------------------------------------------------------

2.7 Notwithstanding anything in this Agreement to the contrary, Company shall
not be considered in breach of this Agreement in the event that Company is
prohibited from solely approving Contractor for any Work by reason of any of
Company’s obligations existing under any of the agreements set forth on Schedule
2.7. Provided, however, notwithstanding the provisions of such agreements, if
Contractor would otherwise have the right to perform the Work hereunder, Company
agrees that it will seek approval from any applicable joint or operating
committee under any such agreements for Contractor to perform such Work.

SECTION 3

TERM

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue in full force and effect for a primary term lasting until the
date that is the fifth anniversary of the Effective Date and shall be
automatically renewed for successive renewal terms of one (1) year each, unless
terminated by either Party by written notice at least sixty (60) days prior to
the end of the primary term or any successive renewal term.

SECTION 4

INDEPENDENT CONTRACTOR RELATIONSHIP

It is the understanding and intention of the Parties hereto that no relationship
of master and servant or principal and agent shall exist between Company, on the
one hand, and the Contractor or any of its employees, agents or representatives,
on the other hand. In the performance of any Work by Contractor for Company,
Contractor shall be deemed to be an independent contractor. Nothing contained in
this Agreement will be construed to be inconsistent with such independent
contractor relationship.

SECTION 5

REPRESENTATIONS AND WARRANTIES; REMEDIES; INSPECTION

5.1 Representations and Warranties.

(a) Contractor warrants that:

(i) Contractor will perform the Services diligently and in a good and
workmanlike manner and in full compliance with all applicable laws, regulations,
and standards; and

(ii) all Materials furnished by Contractor will be free from defects in
workmanship at the time of delivery.

(b) COMPANY ACKNOWLEDGES AND AGREES THAT ANY OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED.



--------------------------------------------------------------------------------

5.2 Inspection by Company. All Work shall meet the approval (not to be
unreasonably withheld, conditioned or delayed) of Company and shall be subject
to reasonable inspection by Company. The cost of any inspection either at the
direction of Company or a Third Party for the benefit of Company shall be borne
solely by Company. Any inspections required by Company of Contractor’s
equipment, personnel or facilities shall be subject to prior notice by Company
to Contractor and conducted during Contractor’s normal working hours and shall
establish the precedent for all Third Party contractors who wish to work for
Company. In the event that Company finds deficiencies during an inspection,
Contractor will be promptly provided written notice and given a reasonable time
to remedy any deficiencies. Company and Contractor agree to work in good faith
with one another in addressing and resolving any deficiencies while minimizing
disruptions to the operations of each Party.

5.3 Inspection of Materials Furnished by Company. Contractor agrees to visually
inspect all materials furnished by Company prior to use and to notify Company of
any apparent defects in the materials. Contractors shall not be liable for any
loss or damage resulting from latent or patent defects in materials furnished by
Company.

5.4 Remedies. In the event that the Work fails to comply with the warranties set
forth in Section 5.1, except as otherwise provided in this Agreement, Contractor
shall, at Contractor’s own cost and at Company’s election, (i) repair or
re-perform at a mutually agreed upon rate, but in any event, not less than 50%
of original cost, such defective Services as are brought to Contractor’s
attention in writing, and/or (ii) repair or replace such defective Materials
with the type originally furnished, provided Contractor is notified thereof in
writing; provided, that Company shall notify Contractor of the defect or other
circumstance requiring re-performance before Contractor’s personnel has left the
applicable Work Site. In the event that Contractor fails to make a good faith
attempt to remedy a breach of Section 5.1, the Company may at its option
terminate this Agreement. Prior to terminating this Agreement for a breach of
Section 5.1, Company will provide Contractor with a ten (10) day written notice
during which time Contractor will have the right to commence and thereafter
continuously and diligently remedy such breach without any financial penalties.

SECTION 6

COMPENSATION AND PAYMENT OF INVOICES

6.1 Compensation. Company shall pay Contractor at the rate stipulated in the
Work Orders or Drilling Contracts provided for herein.

6.2 Payment of Invoices.

(a) Invoicing. Contractor shall submit a documented and itemized invoice(s) each
month to Company covering the total for reimbursable costs and Work performed
during the preceding month, as confirmed by a Company Representative. Contractor
and Company shall work together to create mutually agreeable billing and
collection procedures within thirty (30) days following the Effective Date. In
the absence of such agreed-upon procedures, invoices shall be sent on the 15th
day and last day of each month. Invoices received later than six (6) months
after acceptance of the Work covered by a Work Order or Drilling Contract will
be deemed invalid and Company will have no obligation or liability to pay same.
Contractor shall mail the invoice to the following address or to such other
address as may be formally advised in writing to Contractor:



--------------------------------------------------------------------------------

Transatlantic Petroleum Ltd.

Akmerkez, Block B Floor 5-6, Nispetiye Caddesi | 34330 Etiler, Istanbul | Turkey

(b) Payment. Company agrees to pay the undisputed amount of all Contractor’s
invoices within thirty (30) calendar days of the receipt of Contractor’s invoice
at the rates agreed upon, subject to same being accepted by Company as fully
complying with all the terms, conditions, specifications and requirements of
this Agreement.

(c) Billing Disputes. In the event Company disputes one or more items in an
invoice, Company shall notify Contractor in writing, no later than fifteen
(15) days after receipt of the invoice, of the item or items under dispute and
the reasons therefore. Company shall have the right to withhold payment of the
disputed items only, and payment as to the remainder will be made as provided
herein.

(d) Late Payments. In the event that Company fails to pay an invoice within
forty-five (45) days of receipt, Contractor will be entitled to a late payment
penalty equal to 10% per annum of the outstanding invoice.

(e) Audit Right. Company shall have the right to audit Contractor’s books and
records relating to all invoices issued pursuant to this Agreement. Contractor
agrees to maintain such books and records for a period of one (1) year from the
date such costs were incurred and to make such books and records available to
Company at any time or times within such one (1) year period. Any such audit
shall only be conducted after reasonable notice is given to Contractor.

(f) Currency. Unless otherwise provided in a Work Order, all payments under this
Agreement shall be made in United States Dollars.

SECTION 7

REPORTS TO BE FURNISHED BY CONTRACTOR

7.1 Work. The quantity, description and condition of Work furnished shall be
verified and checked by Contractor, and all delivery tickets and/or other agreed
to and recognized reports shall be properly certified as to receipt by a Company
Representative. Contractor must obtain approval of a Company Representative on
the well site of delivery tickets for Work for which Contractor is to be
reimbursed by Company. In the event that no Company Representative is onsite to
sign a delivery ticket, then Contractor and Company will use their reasonable
best efforts to expeditiously meet to have the tickets signed within five
(5) days after the Work is performed, and Company will not unreasonably withhold
signature on any delivery tickets. If no Company Representative has signed the
ticket within five (5) days after the Work is performed, Contractor may submit
an invoice for such Work without a signed ticket.



--------------------------------------------------------------------------------

7.2 Health, Safety and Environment.

(a) Company shall, at its sole cost and expense, (i) be responsible for the
security of all Work Sites; (ii) arrange and pay for accommodation and
provisioning for Contractor’s employees and Subcontractors while standing-by and
during the performance of Services; and (iii) if any of Contractor’s employees
or Subcontractors is injured or becomes ill, use its reasonable best efforts to
cooperate with Contractor to arrange for medical attention for that Person, and
to arrange for transportation of that Person to the nearest hospital or
international airport, as appropriate. Company and Contractor each agrees to
comply with both Company’s and Contractor’s policies related to health, safety
and the environment.

(b) Contractor shall immediately orally report to Company, as soon as
practicable, followed by an appropriate written report, all accidents or
occurrences resulting in death or injuries to Contractor’s employees, agents or
Third Parties, or damage to property of Company or Third Parties arising out of
or during the course of the Work to be performed hereunder. Contractor shall
furnish Company with a copy (within ten (10) days of such accident or
occurrence) of all reports made by Contractor to Contractor’s insurer or
governmental authorities relating to such accidents and occurrences.

SECTION 8

CONFIDENTIALITY

 

8.1 Company Confidential Information.

(a) Contractor agrees that all technical or business information (hereinafter
“Company Confidential Information”) that is disclosed to Contractor or its
Subcontractors in connection with any Work hereunder by Company Group or
Company’s other contractors, either orally or in writing, is to be treated as
confidential and proprietary. Contractor agrees that Company Confidential
Information will be maintained in strict confidence and not used or disclosed to
Third Parties other than in performing Work for Company. The requirement to
maintain information in strict confidence, however, shall not apply to any
Company Confidential Information that: (i) is or becomes generally available to
the public other than through a breach of this Agreement by Contractor; (ii) was
in the possession of Contractor prior to the time it was acquired hereunder and
was not acquired, directly or indirectly, from Company or its Affiliates or from
others under an obligation of confidentiality; (iii) is independently made
available as a matter of right to Contractor by a Third Party without
obligations of confidentiality, provided that, to Contractor’s knowledge, such
Third Party did not acquire such information directly or indirectly from Company
or its Affiliates under an obligation of confidentiality; or (iv) is required by
law to be divulged, provided that Contractor must notify Company prior to any
disclosure, and must assist Company in minimizing the extent of disclosure.

(b) Contractor shall not disclose Company Confidential Information to any Third
Party or use it or any part thereof except in the performance of the Work.
Contractor agrees to limit access to Company Confidential Information to the
Contractor Group and its Subcontractors who reasonably require such access for
purposes of this



--------------------------------------------------------------------------------

Agreement. Contractor agrees to use its commercially reasonable efforts in
requiring that its employees, agents, representatives and Subcontractors
maintain Company Confidential Information in strict confidence. Contractor must
not make nor permit the making of any copies, abstracts, derivatives or
summaries of any Company Confidential Information, except in the performance of
the Work. Upon completion of Work for Company, or at Company’s request,
Contractor must return all Company Confidential Information (including, but not
limited to, all copies, abstracts, derivatives and summaries).

8.2 Contractor Information. The Parties acknowledge that certain information of
Contractor set forth in this Agreement, including the Price Book, is of a
sensitive commercial nature. Company agrees to use its commercially reasonable
efforts to protect Contractor’s confidential information while in its possession
and implement appropriate safeguards to ensure the confidential treatment of
such information and to protect the information from any intentional or
unintentional wrongful disclosure.

8.3 Publicity. No press order or other public announcement or public disclosure
having or containing any reference, either directly or by implication, to this
Agreement or the transactions herein contemplated, or to the Parties, will be
made or used by either Party or on its behalf, unless the same has been approved
in writing by an authorized representative of the other Party, which approval
will not be unreasonable withheld. This prohibition specifically includes, but
is not limited to, any public order (either through print or broadcast news
media), any articles prepared for internal or external publication, technical
papers, and discussions with journalists or other Third Parties. Notwithstanding
the foregoing, the Parties acknowledge and agree that (a) Company may publicly
disclose this Agreement and the transactions herein contemplated pursuant to
applicable securities laws and stock exchange regulations, and (b) a summary
form of this Agreement may be filed with the Turkish General Directorate of
Petroleum Affairs.

SECTION 9

LIABILITY AND INDEMNITY OBLIGATIONS

9.1 Indemnification by Contractor. EXCEPT AS PROVIDED IN SECTION 9.4, CONTRACTOR
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD COMPANY GROUP HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS ARISING OUT OF OR RELATED TO (A) PERSONAL OR BODILY
INJURY, ILLNESS, SICKNESS, DISEASE OR DEATH OF ANY MEMBER OF CONTRACTOR GROUP OR
ANY OF CONTRACTOR’S SUBCONTRACTORS, AND (B) LOSS, DAMAGE OR DESTRUCTION OF REAL
OR PERSONAL PROPERTY (WHETHER OWNED, LEASED OR CHARTERED) OF ANY MEMBER OF
CONTRACTOR GROUP OR ANY OF CONTRACTOR’S SUBCONTRACTORS, EXCEPT TO THE EXTENT THE
FOREGOING ARE CAUSED BY THE INTENTIONAL MISCONDUCT OF ANY MEMBER OF THE COMPANY
GROUP.



--------------------------------------------------------------------------------

9.2 Indemnification by Company. EXCEPT AS PROVIDED IN SECTION 9.6, COMPANY SHALL
RELEASE, INDEMNIFY, DEFEND AND HOLD CONTRACTOR GROUP (INCLUDING WITH RESPECT TO
ANY SUBCONTRACTORS) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS ARISING OUT OF
OR RELATED TO (I) PERSONAL OR BODILY INJURY, ILLNESS, SICKNESS, DISEASE OR DEATH
OF ANY MEMBER OF COMPANY GROUP, AND (II) LOSS, DAMAGE OR DESTRUCTION OF REAL OR
PERSONAL PROPERTY, (WHETHER OWNED, LEASED OR CHARTERED) OF ANY MEMBER OF COMPANY
GROUP, EXCEPT TO THE EXTENT THE FOREGOING ARE CAUSED BY THE INTENTIONAL
MISCONDUCT OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY OF CONTRACTOR’S
SUBCONTRACTORS.

9.3 Insurance Requirements. In the event this Agreement is subject to the
indemnity limitations in Chapter 127 of the Texas Civil Practices and Remedies
Code (or any successor statute), and so long as such limitations are in force,
each Party covenants and agrees to support the mutual indemnity obligations
contained in Sections 9.1 and 9.2 above, by carrying insurance of the types and
in the amounts not less than those specified in Section 10 of this Agreement,
for the benefit of the other Party.

9.4 Fishing Efforts. SHOULD ANY OF CONTRACTOR GROUP’S INSTRUMENTS, EQUIPMENT OR
TOOLS, INCLUDING BUT NOT LIMITED TO DRILL PIPE, DRILL COLLARS AND TOOL JOINTS
BECOME LOST OR DAMAGED BELOW THE ROTARY TABLE OR IN A WELL (SUCH INSTRUMENTS,
EQUIPMENT OR TOOLS BEING REFERRED TO IN THIS PARAGRAPH AS “LOST OR DAMAGED
EQUIPMENT”), IT IS UNDERSTOOD THAT CONTRACTOR SHALL MAKE A COMMERCIALLY
REASONABLE FISHING EFFORT TO RECOVER ALL LOST OR DAMAGED EQUIPMENT, AT COMPANY’S
SOLE EXPENSE. SHOULD CONTRACTOR FAIL TO RECOVER SUCH LOST OR DAMAGED EQUIPMENT
LOST BELOW THE ROTARY TABLE OR IN A WELL, OR SHOULD SUCH LOST OR DAMAGED
EQUIPMENT BECOME DAMAGED BELOW THE ROTARY TABLE OR IN A WELL, OR DAMAGED DURING
RECOVERY, COMPANY SHALL REIMBURSE CONTRACTOR FOR THE REPLACEMENT VALUE OF SUCH
LOST OR DAMAGED EQUIPMENT, IF LOST, OR FOR THE COST OF REPAIRING ANY LOST OR
DAMAGED EQUIPMENT, IF DAMAGED, EXCEPT IN SUCH CASES WHEN LOST OR DAMAGED DUE TO
CONTRACTOR’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR MATERIAL BREACH OF THIS
AGREEMENT. FURTHER, ALL RISKS ASSOCIATED WITH LOSS OF OR DAMAGE TO PROPERTY OF
CONTRACTOR AFFILIATES (I) WHILE IN THE CUSTODY AND CONTROL OF COMPANY, (II)
DURING TRANSPORTATION ARRANGED BY OR CONTROLLED BY COMPANY, OR (III) RESULTING
FROM THE PRESENCE OF H2S, CO2 OR OTHER CORROSIVE ELEMENTS THAT ENTER THE
DRILLING FLUIDS FROM SUBSURFACE FORMATIONS OR THE USE OF CORROSIVE, DESTRUCTIVE
OR ABRASIVE ADDITIVES IN THE DRILLING FLUIDS SHALL BE BORNE BY COMPANY, EXCEPT
IN SUCH CASES WHEN DUE TO CONTRACTOR’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT
OR MATERIAL BREACH OF THIS AGREEMENT.

9.5 Abnormal Wear and/or Damage. EXCEPT TO THE EXTENT DUE TO THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF ANY MEMBER OF THE CONTRACTOR GROUP OR
ANY OF CONTRACTOR’S SUBCONTRACTORS, COMPANY SHALL BE RESPONSIBLE FOR ABNORMAL
WEAR AND/OR DAMAGE, WHICH SHALL INCLUDE BUT IS NOT LIMITED TO, WEAR AND/OR
DAMAGE RESULTING



--------------------------------------------------------------------------------

FROM THE PRESENCE OF HYDROGEN SULFIDE OR OTHER CORROSIVE ELEMENTS IN THE HOLE
INCLUDING THOSE INTRODUCED INTO THE DRILLING FLUID, EXCESSIVE WEAR CAUSED BY
SAND CUTTING, DAMAGE RESULTING FROM EXCESSIVE OR UNCONTROLLED PRESSURE SUCH AS
THOSE ENCOUNTERED DURING TESTING, BLOWOUT, OR IN A WELL OUT OF CONTROL,
EXCESSIVE DEVIATION OF THE HOLD FROM VERTICAL, DOG-LEG SEVERITY, FISHING,
CEMENTING OR TESTING OPERATIONS, AND FROM ANY UNUSUAL DRILLING PRACTICES
EMPLOYED AT COMPANY’S REQUEST. COMPANY’S RESPONSIBILITY FOR SUCH ABNORMAL WEAR
AND/OR DAMAGE AS REFERRED TO HEREIN, SHALL INCLUDE ABNORMAL WEAR AND/OR DAMAGE
TO CONTRACTOR’S CHOKE HOSES AND MANIFOLDS, BLOW OUT PREVENTER, AND OTHER
APPURTENANT EQUIPMENT. COMPANY SHALL PAY THE COST OF REPAIRING OR REPLACING SUCH
DAMAGED EQUIPMENT AT CONTRACTOR’S DISCRETION. IN THE EVENT THAT EQUIPMENT IS
LOST, DESTROYED OR DAMAGED BEYOND REPAIR, COMPANY SHALL REIMBURSE CONTRACTOR AN
AMOUNT EQUAL TO THE MOST CURRENT REPLACEMENT COST OF SUCH EQUIPMENT PLUS
SHIPPING TO CONTRACTOR. COMPANY SHALL REIMBURSE CONTRACTOR FOR ALL COSTS OF
REQUIRED RE-INSPECTION OF EQUIPMENT AND TOOLS AFTER SUCH TOOLS OR EQUIPMENT HAVE
BEEN USED FOR THE WORK.

9.6 Blowouts, Etc. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, COMPANY SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD CONTRACTOR GROUP
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, ASSERTED BY OR IN FAVOR OF ANY
PERSON, PARTY OR ENTITY, IN RESPECT OF OR RESULTING FROM: (A) LOSS OF OR DAMAGE
TO ANY WELL OR HOLE (INCLUDING THE COST OF RE DRILL); (B) BLOWOUT, FIRE,
EXPLOSION, CRATERING OR ANY UNCONTROLLED WELL CONDITION (INCLUDING THE COSTS TO
CONTROL A WILD WELL AND THE REMOVAL OF DEBRIS); (C) DAMAGE TO ANY RESERVOIR,
GEOLOGICAL FORMATION OR UNDERGROUND STRATA OR THE LOSS OF OIL OR GAS THEREFROM;
(D) THE USE OF CONTRACTOR GROUP’S RADIOACTIVE TOOLS OR ANY CONTAMINATION
RESULTING THEREFROM (INCLUDING RETRIEVAL AND/OR CONTAINMENT AND CLEAN-UP);
(E) POLLUTION OR CONTAMINATION OF ANY KIND (OTHER THAN SURFACE SPILLAGE OF
FUELS, LUBRICANTS, RIG SEWAGE OR GARBAGE, TO THE EXTENT ATTRIBUTABLE TO THE
GROSS NEGLIGENCE OF CONTRACTOR GROUP) INCLUDING BUT NOT LIMITED TO THE COST OF
CONTROL, REMOVAL AND CLEAN-UP; AND/OR (F) DAMAGE TO, OR ESCAPE OF ANY SUBSTANCE
FROM ANY PIPELINE, VESSEL OR STORAGE OR PRODUCTION FACILITY, EXCEPT TO THE
EXTENT DUE TO CONTRACTOR’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR MATERIAL
BREACH OF THIS AGREEMENT.

9.7 Cuttings. COMPANY ACKNOWLEDGES AND AGREES THAT ANY DRILL CUTTINGS AND
ASSOCIATED MUDS/WASTE MATERIALS PROCESSED, BY CONTRACTOR PURSUANT TO THIS
AGREEMENT (“CUTTINGS”) SHALL REMAIN COMPANY’S RESPONSIBILITY, BUT SHALL BE
HANDLED BY, BUT NOT STORED BY, CONTRACTOR IN ACCORDANCE WITH THIS AGREEMENT AND
WITH APPLICABLE LAWS AND CONTRACTS. THEREFORE, NOTWITHSTANDING



--------------------------------------------------------------------------------

ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, COMPANY SHALL RELEASE,
INDEMNIFY, DEFEND AND HOLD HARMLESS CONTRACTOR GROUP FROM AND AGAINST ANY AND
ALL CLAIMS, ASSERTED BY OR IN FAVOR OF ANY PERSON, PARTY OR ENTITY, AS A RESULT
OF CONTAMINATION OF, DAMAGE TO, OR ADVERSE EFFECTS ON THE ENVIRONMENT OR ANY
FORM OF PROPERTY, OR ANY VIOLATION OR ALLEGED VIOLATION OF STATUTES, ORDINANCES,
LAWS, ORDERS, RULES AND REGULATIONS IN RESPECT OF OR RESULTING FROM THE
TRANSPORTATION, STORAGE, TREATMENT, DISPOSAL OR HANDLING OF THE CUTTINGS BY ANY
PERSON, EXCEPT TO THE EXTENT DUE TO CONTRACTOR’S GROSS NEGLIGENCE, INTENTIONAL
MISCONDUCT OR MATERIAL BREACH OF THIS AGREEMENT.

9.8 Directional Drilling. COMPANY SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR RELATING
TO SUBSURFACE TRESPASS ARISING OUT OF DIRECTIONAL DRILLING OPERATIONS OR OTHER
OPERATIONS PERFORMED BY ONE OR MORE CONTRACTOR AFFILIATES IN COMPLIANCE WITH
THIS AGREEMENT, EXCEPT TO THE EXTENT DUE TO THE GROSS NEGLIGENCE, INTENTIONAL
MISCONDUCT OR MATERIAL BREACH OF THIS AGREEMENT BY ANY MEMBER OF CONTRACTOR
GROUP OR CONTRACTOR’S SUBCONTRACTORS. COMPANY SHALL FURNISH TO CONTRACTOR A WELL
LOCATION PLAN (CERTIFIED BY COMPANY AS CORRECT) SETTING OUT THE PROPOSED SURFACE
LOCATION OF THE WELL, THE LEASE, LICENSE OR PROPERTY BOUNDARY LINES AND THE
BOTTOM HOLE LOCATION OF COMPANY’S DIRECTIONALLY DRILLED WELL. IF IN THE COURSE
OF DRILLING THE WELL, IT BECOMES EVIDENT TO COMPANY THAT THE CERTIFIED PLAN IS
IN ERROR, COMPANY SHALL NOTIFY CONTRACTOR OF THE ERROR, AND COMPANY SHALL BE
RESPONSIBLE TO REGULATE ALL DIRECTIONAL DRILLING FACTORS SO THAT COMPANY’S WELL
BOTTOM HOLE LOCATION WILL BE SITUATED ON COMPANY’S PROPERTY, LICENSE OR
LEASEHOLD AT TOTAL DEPTH OF THE WELL BEING DRILLED.

9.9 The Hole. COMPANY SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD CONTRACTOR GROUP
HARMLESS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR RELATING TO THE LOSS OR
DAMAGE OF THE HOLE, INCLUDING THE CASING THEREIN,

9.10 Project Management. COMPANY SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR RELATING
TO ANY PROJECT MANAGEMENT DECISIONS MADE BY CONTRACTOR AND CONTRACTOR’S
AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE SELECTION OR MANAGEMENT OF
COMPANY’S OTHER CONTRACTORS AND SUBCONTRACTORS, EXCEPT TO THE EXTENT DUE TO THE
GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT OR MATERIAL BREACH OF THIS AGREEMENT BY
ANY MEMBER OF CONTRACTOR GROUP.



--------------------------------------------------------------------------------

9.11 Intellectual Property. CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD COMPANY
GROUP HARMLESS FROM AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION BROUGHT
BY THIRD PARTIES ALLEGING OR ESTABLISHING THAT THE PROCESSES UTILIZED BY
CONTRACTOR IN PROVIDING THE SERVICES INFRINGE ON ANY LICENSE, PATENT, COPYRIGHT
OR TRADEMARK OWNED BY SUCH THIRD PARTY, AND CONTRACTOR AGREES TO RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY GROUP FROM ANY AND ALL LOSS
RELATING TO, RESULTING FROM OR IN CONNECTION WITH BOTH (I) SUCH LICENSE, PATENT,
COPYRIGHT OR TRADEMARK AND (II) FURNISHING OR USE OF ANY SUCH PROCESS OR
COMPONENT BY ANY MEMBER OF CONTRACTOR GROUP OR ANY OF CONTRACTOR’S
SUBCONTRACTORS IN CONNECTION WITH THE WORK.

9.12 Applicability. THE ASSUMPTIONS AND EXCLUSIONS OF LIABILITY, RELEASES AND
INDEMNITIES SET FORTH IN THIS SECTION 9 SHALL APPLY TO ANY CLAIM(S) WITHOUT
REGARD TO THE CAUSE(S) THEREOF INCLUDING, WITHOUT LIMITATION, PRE-EXISTING
CONDITIONS, WHETHER SUCH CONDITIONS BE PATENT OR LATENT, OR (EXCEPT WHERE
EXPRESSLY INDICATED OTHERWISE IN THIS AGREEMENT) TO ANY IMPERFECTION OR MATERIAL
DEFECT OR FAILURE OF EQUIPMENT, BREACH OF REPRESENTATION OR WARRANTY (EXPRESS OR
IMPLIED), ULTRAHAZARDOUS ACTIVITY, STRICT LIABILITY, TORT, BREACH OF CONTRACT,
BREACH OF DUTY (STATUTORY OR OTHERWISE), BREACH OF ANY SAFETY REQUIREMENT OR
REGULATION, OR THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, OF ANY PERSON OR
PARTY, INCLUDING THE INDEMNIFIED PARTY OR PARTIES, WHETHER SUCH NEGLIGENCE BE
SOLE, JOINT AND/OR CONCURRENT, ACTIVE OR PASSIVE, OR ANY OTHER THEORY OF LEGAL
LIABILITY.

9.13 Exclusive Remedy REDRESS UNDER THE INDEMNITY AND RELEASE PROVISIONS SET
FORTH IN THIS SECTION 9 SHALL BE THE EXCLUSIVE REMEDY/REMEDIES AVAILABLE TO THE
PARTIES FOR THE CLAIMS COVERED BY SUCH PROVISIONS.

9.14 Indirect or Consequential Damages. The Parties hereto waive all Claims
against the other Party for indirect, special, punitive or consequential damages
arising out of this Agreement, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY
THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY AMOUNT), STRICT LIABILITY OR
OTHER FAULT OF ANY OF THE OTHER PARTY, THE UNSEAWORTHINESS OR UNAIRWORTHINESS OF
ANY VESSEL OR CRAFT, OR A PREEXISTING CONDITION. As used herein, “indirect or
consequential damages” shall include, but not be limited to, loss of revenue,
profit or use of capital, production delays, loss of product, reservoir loss or
damage, losses resulting from failure to meet other contractual commitments or
deadlines and downtime of facilities or vessels.

9.15 No Limit. Except as otherwise provided herein, the foregoing indemnity
obligations shall not be limited to the amount of insurance of the Parties. The
provisions of this Section 9 shall extend to and be enforceable by and for the
benefit of Contractor Group and Company Group. During the Term, Contractor and
its Subcontractors or their officers, directors and employees may have occasion
to be upon or about property, platforms, vessels, equipment or



--------------------------------------------------------------------------------

other premises belonging to or under the control of or in the possession of or
under contract to Company while performing services for another company or while
in transit between a vessel and another location. In such event, Contractor’s
and Company’s indemnification rights and obligations under this Agreement shall
apply to the same extent as if Contractor had been employed at the request of or
for the benefit or account of Company.

SECTION 10

INSURANCE

10.1 Insurance. Contractor shall carry insurance (with reliable insurance
companies that are satisfactory to Company) in the amounts set forth in
Section 10.2, such insurance to be effective prior to the commencement of any
work under this Agreement. In each such policy, Contractor shall cause (a) to
the extent of the liabilities agreed to be assumed by Contractor, all
deductibles to be for Contractor’s account, (b) the insurer to waive all rights
of subrogation against Company Group, (c) Company Group to be listed as
additional insured, and (d) such policy to be primary as to any other existing
valid and collectible insurance of Company Group or otherwise.

10.2 Amounts. Contractor shall carry insurance in the following amounts:

(a) Workers’ Compensation insurance to the full extent required by all laws
applicable in any jurisdiction in which the Work is to be performed or the
contracts of employment for Contractor’s employees are made or expressed to be
made. The Employer’s Liability Insurance shall not be less than $1,000,000, if
such insurance is required by law. If such insurance is not required, then a
like amount of equivalent coverage shall be maintained.

(b) Comprehensive or Commercial General Liability insurance on an occurrence
basis covering the operations of Contractor in the performance of this
Agreement, in an amount of not less than $1,000,000 per occurrence.

(c) Automobile Bodily Injury and Property Damage Liability Insurance extending
to owned, non-owned, and hired automobiles used by Contractor in the performance
of this Agreement in the amount of not less than $1,000,000 per occurrence.

(d) Excess Liability Insurance over and above the coverages listed above in the
amount of not less than $2,000,000.

10.3 Certificates of Insurance. Before engaging in any work hereunder,
Contractor shall furnish Company an executed certificate of insurance (in form
satisfactory to Company) evidencing the foregoing insurance. Contractor shall
cause each insurer to agree to give Company at least thirty (30) days written
notice of cancellation or expiration of any such policies or of any other
changes that would materially reduce the limits or modify the terms of coverage
of such policies.

10.4 Failure to Procure Insurance. Notwithstanding any provision herein to the
contrary, failure to secure the insurance coverage, or the failure to comply
fully with any of the insurance provisions of this Agreement, or the failure to
secure such endorsements on the



--------------------------------------------------------------------------------

policies as may be necessary to carry out the terms and provisions of this
Agreement, and work Order or Drilling Contract, (a) shall in no way act to
relieve Contractor from the obligations of this Agreement, and (b) shall
constitute grounds for the immediate termination of this Agreement by Company
(in addition to any other rights or remedies available to Company). In the event
that liability for any loss or damage be denied by the underwriter or
underwriters, in all or in part because of breach of said insurance by
Contractor, or for any other reason, or if Contractor fails to maintain any of
the insurance herein required, Contractor shall release, protect, hold harmless,
defend and indemnify Company Group against all claims, demands, costs and
expenses, including attorney’s fees which would otherwise be covered by said
insurance.

10.5 Company’s Insurance. Company shall cause the insurers under any property
insurance maintained by the Company Group to waive all rights of subrogation
against the Contractor Group.

SECTION 11

COMPLIANCE WITH LAWS, RULES AND REGULATIONS

11.1 Compliance with Laws, Rules and Regulations. Company and Contractor
respectively agree to comply, in all material respects, with all laws, rules and
regulations that are now or may become applicable to operations covered by this
Agreement, any Work Order or Drilling Contract or arising out of the performance
of such operations. If either Party is required to pay any fine or penalty
resulting from the other Party’s failure to comply with such laws, rules or
regulations, the Party failing to comply shall immediately reimburse the other
for any such payment.

11.2 Labor and Employment Laws Rules and Regulations. In the performance of the
Work, Contractor shall not knowingly employ any employee except in compliance,
in all material respects, with all applicable labor, employment or other laws.

11.3 Anti-Bribery Laws, Rules and Regulations. The Parties recognize that they
are subject to, among other such laws, the Foreign Corrupt Practices Act of 1977
of the United States, as amended. Each Party agrees that it will not, make or
authorize any payments, gifts or other offers to pay or give, anything of value
to a foreign official, political party or candidate thereof, of any jurisdiction
to assist in obtaining or retaining business in any jurisdiction.

11.4 Taxes and Claims.

(a) Contractor agrees to pay all (i) Taxes levied or assessed on Contractor in
connection with or incident to the performance of this Agreement, any work Order
or Drilling Contract by any governmental agency, exclusive of Value Added Tax,
and (ii) any other Taxes upon the wages of Contractor, its agents, employees and
representatives. Contractor agrees to require the same agreements and be liable
for any such agreements of its Subcontractors.

(b) Contractor agrees to reimburse Company for all such Taxes or governmental
charges that Company may be required or deems it necessary to pay on account of
employees of Contractor or its Subcontractors. Contractor agrees to furnish
Company with information required to enable it to make the necessary reports and
to pay such Taxes or charges. At its election, Company may submit an invoice to
Contractor for such taxes paid on behalf of Contractor, provided proper
documentation is provided.



--------------------------------------------------------------------------------

(c) Contractor agrees to pay all claims for labor, materials, services and
supplies furnished by Contractor Group or any of Contractor’s Subcontractors
hereunder or pursuant to any work Order or Drilling Contract and agrees to allow
no lien or charge to be fixed upon property of Company or the party for whom
Company is performing Work due to Contractor Group’s or any of Contractor’s
Subcontractors’ failure to pay any such claims. Contractor agrees to indemnify,
protect, defend and hold Company harmless from and against all such claims or
indebtedness incurred by Contractor Group or any of Contractor’s Subcontractors
in connection with the services provided hereunder, any Work Order or Drilling
Contract. It is agreed that Company shall have the right to pay any such claims
or indebtedness out of any money due or to become due to Contractor hereunder or
pursuant to any Work Order or Drilling Contract. Notwithstanding the foregoing,
Company agrees that it will not pay any such claim or indebtedness until
Contractor is given a reasonable opportunity to cure, or as long as the same is
being actively contested by Contractor and Contractor has taken all actions
necessary (including the posting of bond when appropriate) to protect the
property interests of Company and any other party affected by such claim or
indebtedness.

SECTION 12

DISPUTE RESOLUTION

12.1 Negotiation. If a determination is made by field-level representatives of
either Company or Contractor that there is a dispute that cannot be resolved, it
will be immediately forwarded by both Company and Contractor (with confirmation
of transmittal to the other Party) to management-level representatives of
Company and Contractor with decision-making authority over the matters
contemplated herein. Such individuals will meet in person within three
(3) business days of receiving the dispute in a good faith effort to resolve the
dispute. If the dispute still cannot be resolved by such management level
representatives within five (5) business days of receiving same, then the
dispute together with all particulars, will be forwarded to an executive officer
of Company and Contractor for resolution. If such individuals are unable to
resolve the dispute within two (2) business days of receiving the competing
proposals, then either Party can declare an impasse and the matter will proceed
to arbitration in accordance with Section 12.2.

12.2 Arbitration.

(a) Subject to compliance with Section 12.1, all disputes arising out of or
relating to this Agreement shall be finally resolved under the Rules of
Arbitration of the International Chamber of Commerce.

(i) The place of arbitration shall be London, England.

(ii) The arbitration shall be conducted in the English language.



--------------------------------------------------------------------------------

(iii) There shall be three arbitrators, appointed as follows. Within twenty
(20) days after the commencement of arbitration, each Party shall select one
person to act as arbitrator and the two selected shall select a third arbitrator
within twenty (20) days of their selection. If any arbitrators are not selected
within these time periods, the President of the ICC International Court of
Arbitration shall make the selection(s).

(iv) The arbitrator(s) shall have the power to grant any remedy or relief that
they deem just and equitable, including but not limited to injunctive relief,
whether interim and/or final, and any provisional measures ordered by the
arbitrators may be specifically enforced by any court of competent jurisdiction.
Each Party hereto retains the right to seek interim measures from a judicial
authority, and any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.

(b) In the event that either Party attempts to prosecute any dispute hereunder
in any jurisdiction other than as provided in this Section 12, such Party will
indemnify the other Party for any and all incremental costs, expenses and other
liabilities of any kind, including without limitation travel expenses and
attorney fees, from time to time made, suffered or incurred by it (or its
Affiliates) as a result of noncompliance with in this Section 12.

SECTION 13

FORCE MAJEURE

13.1 Neither Party shall be liable or responsible to the other Party, nor be
deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement (except for any
obligations to make payments to the other Party hereunder, including
indemnification obligations), when and to the extent such failure or delay is
caused by a Force Majeure Event.

13.2 The Party suffering a Force Majeure Event shall give notice within five
(5) days of the Force Majeure Event to the other Party, stating the period of
time the occurrence is expected to continue and shall use reasonably diligent
efforts to end the failure or delay and ensure the effects of such Force Majeure
Event are minimized. If a Force Majeure Event exceeds sixty (60) consecutive
days, then either Party may, upon written notice to the other Party, cancel the
Work under the applicable scope of work document, including any Work Order or
Drilling Contract, in which event Contractor shall be paid for all Work
performed prior to such cancellation, or if the Parties agree to resume the
Work, then the Parties shall have the right to renegotiate its prices to
equitably suit the then current economic and business conditions. Neither
Company nor Contractor shall be required against its will to adjust any labor or
similar disputes except in accordance with applicable law.

SECTION 14

SUBCONTRACTORS

14.1 General. Contractor may employ Subcontractors to perform any of the
operations or services to be provided or performed by it without the approval of
Company.



--------------------------------------------------------------------------------

14.2 Rejection by Company. Notwithstanding Section 14.1, Company may require
Contractor to replace a Subcontractor that Company, in its reasonable
discretion, deems unfit to adequately perform the Work. Company’s request must
be in writing, and Contractor has thirty (30) days from the date of the request
to find a suitable replacement.

14.3 Indemnity. In the event Contractor subcontracts any of its obligations
hereunder, Contractor covenants and warrants that such subcontracts will contain
release, indemnity and defense provisions for the benefit of Company Group equal
to those set forth herein in favor of Company Group and insurance protection
identical to that in Section 10 in favor of Company Group. Any Subcontractor (at
any tier) or personnel engaged in the furnishing of the Work under this
Agreement shall be the responsibility of Contractor and all property of said
Subcontractors and personnel shall be the responsibility of Contractor for all
purposes under this Agreement.

SECTION 15

TERMINATION

15.1 Termination of Work. Company may, at any time and in its sole discretion,
terminate Work covered by any Work Order or Drilling Contract, oral or written,
issued hereunder, in which event Contractor shall be paid at the applicable
rates stipulated in Contractor’s rate schedule or bid for services rendered up
to the date of such termination in addition to any expenses incurred by
Contractor in preparation for, or in the performance of, any such Work or any
early termination, mobilization and demobilization fees that may be applicable
and stated in the Work Orders, Drilling Contracts or the Price Book. In no event
shall Contractor be entitled to be paid prospectively for Work unperformed by
reason of such termination, nor shall Contractor be entitled to any other
compensation or damages for loss of anticipated profits or otherwise. On notice
of such termination, Contractor shall promptly remove its personnel, machinery
and equipment from the location. This Section 15.1 shall in no way limit (other
than compensation for Work already provided) Company’s right to terminate
Contractor without additional compensation in the event of Contractor’s material
breach of this Agreement.

15.2 Default; Termination of this Agreement.

(a) For Cause. Each of the Company and the Contractor shall have the right, in
addition to any other rights or remedies it may have hereunder or by law, to
cancel and terminate this Agreement upon the giving of written notice if the
other Party (i) enters voluntary or involuntary bankruptcy or receivership
proceedings, (ii) makes an assignment for the benefit of creditors, or
(iii) commits a material breach of this Agreement (each of which is an “Event of
Default”); provided, that if the Event of Default is capable of being cured, the
defaulting Party shall have thirty (30) days from the receipt of notice from the
non-defaulting Party of an Event of Default to remedy such Event of Default to
the satisfaction of the non-defaulting Party before the non-defaulting Party
shall be permitted to terminate this Agreement pursuant to this Section 15.2(a).

(b) Contractor’s Responsibilities upon Termination for Cause. In the event this
Agreement is terminated pursuant to Section 15.2(a), Contractor shall promptly
remove its personnel and equipment from Company’s premises.



--------------------------------------------------------------------------------

(c) Remedies upon Event of Default. Upon the occurrence of an Event of Default
and at any time thereafter, the non-defaulting Party may, at its option, and in
addition to any other right or remedy available by law, exercise any one or more
of the following remedies: (i) terminate this Agreement pursuant to
Section 15.2(a), without prejudice to any other remedies hereunder;
(ii) exercise any other right or remedy available under applicable law,
including proceeding by appropriate court action to enforce the terms hereof or
to recover damages for the breach hereof or to rescind this Agreement;
(iii) furnish such alternatives to Work Orders or Drilling Contracts in place at
the time of the occurrence of an Event of Default or for the purpose of
achieving the results contemplated by such Work Orders in any way the
non-defaulting Party deems expeditious.

(d) Effect of Termination; Survival. Except as set forth in this
Section 15.2(d), the rights and obligations of each Party under this Agreement
shall terminate upon termination of this Agreement by either Party pursuant to
Section 15.2(a). The rights and obligations of the Parties under Section 8
(Confidentiality) and Section 9 (Liability and Indemnification Obligations)
shall survive the termination of this Agreement and shall remain in full force
and effect notwithstanding such termination. Neither Party shall by the
termination of this Agreement be relieved of its respective obligations and
liabilities arising from or incident to Work performed prior to the date of
termination pursuant hereto including, without limitation, any obligation to
indemnify the other or to provide insurance coverage.

SECTION 16

MISCELLANEOUS

16.1 Binding Effect; Assignment.

(a) Subject to Section 16.1(b) below, this Agreement shall be binding upon and
shall inure to the benefit of the successors and assignees to this Agreement.

(b) Neither Party may assign this Agreement or any of the obligations hereunder,
without the prior written consent of the other Party. Any such assignment
without such prior written consent shall be null and void. Notwithstanding the
foregoing, either Party may assign this Agreement in connection with any merger,
acquisition, sale of substantially all of its assets or similar event without
the other Party’s consent.

16.2 Severability. If any provision of this Agreement or the application thereof
to any particular circumstance is held to be unenforceable or invalid, the
enforceability of the remaining provisions of this Agreement shall not be
affected.

16.3 Entire Agreement. This Agreement (including Exhibits and their attachments)
shall constitute the entire agreement between Company and Contractor regarding
the subject matter hereof and supersedes all prior oral and written
negotiations, drafts, communications, representations, promises, inducements,
understandings and agreements. Subject to Section 2.1, in the event that any
conflict exists between the provisions of this Agreement and any Work Order or
any other type of memoranda or other documents used by either Party in the
normal course of business, whether oral or written, the provisions of this
Agreement shall govern.



--------------------------------------------------------------------------------

16.4 No Third Party Beneficiaries. Except as provided above with regard to
Company Group and Contractor Group, nothing herein shall be construed to confer
any benefit on any Third Party not a party to this Agreement nor to provide any
rights to such Third Parties to enforce the provisions hereof.

16.5 No Modification. No modification of this Agreement shall be effective
unless made in writing and signed by both Parties.

16.6 Waiver. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

16.7 Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the laws of the State of Texas.

16.8 Notices. All notices to be given under this Agreement shall be in writing
and shall be delivered by (i) hand, (ii) registered or certified mail,
(iii) reputable overnight courier, or (iv) facsimile (provided there is
confirmation of receipt of complete transmission), to the following address and
to the attention of the person or job title below:

Company:

TransAtlantic Petroleum Ltd.

Akmerkez B Blok Kat 5-6

34330 Etiler-Istanbul

Turkey

Attention to: Will Bentley



--------------------------------------------------------------------------------

With a copy to:

TransAtlantic Petroleum Ltd.

16803 North Dallas Parkway

Addison, TX 75001

Attention to: Jeffrey S. Mecom

Contractor:

Viking Oilfield Services

16803 North Dallas Parkway

Addison, TX 75001

Attention to: Dustin Guinn

With a copy to:

Viking Oilfield Services

16803 North Dallas Parkway

Addison, TX 75001

Attention to: Christine Stroud

Notices delivered personally shall be effective when delivered. Notices sent by
facsimile shall be effective on the first business Day following the date of
complete transmission. Notices sent by registered or certified mail shall be
effective when received. Notices sent by overnight courier shall be effective on
the first business Day after delivery to such courier.

16.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

COMPANY: TRANSATLANTIC PETROLEUM LTD. By:   /s/ Jeffrey S. Mecom Name:  
        Jeffrey S. Mecom Title:           Vice President CONTRACTOR: VIKING
PETROL SAHASI HIZMETLERI A.S By:   /s/ N. Malone Mitchell, 3rd Name:  
        N. Malone Mitchell, 3rd Title:           Chairman By:   /s/ Ahmed
Badreldin Name:           Ahmed Badreldin Title:           Vice Chairman